 

WARRANT
STATE OF ALABAMA HALE COUNTY DISTRICT COURT

AGENCY NUMBER: 000150709052 WARRANT NUMBER: WR 2015 000257.00
OTHER CASE NBR: .

TO ANY LAWFUL OFFICER OF THE STATE OF ALABAMA:

YOU ARE HEREBY COMMAND O ARRE BRARLEY ELLIOTT GRAY AND BRING
RIN/HEE prone Tae eee OF COURT OF HALE COUNTY TO ANSWER THE STATE

O 3RD- : HARASSME CLASS: A TYPE: M GOUNTS: 001
AND HAVE YOU THEN Pony” THERE THIS WRIT WITH YOUR RETURN THEREON

you WILL RECEIVE UNTO YOUR CUSTODY AND DETALN HIM/HER UNTIL THE
, OR UNTIL LEGALLY DISCHARGED.

DATED THIS 13 DAY OF JULY, 2015.
BOND SET AT: ‘3 $6,000.00 BOND TYPE:

   
 

wenn ee ee eee eR SE RE RS ee Re Se SS ee

. EXECUTION
EXECUTED THE WITHIN WARRANT BY ARRESTING THE DEFENDANT AND
( PLACING DEFENDANT IN THE HALE COUNTY JAIL
( ) RELEASING DEFENDANT ON APPEARANCE BOND

| CHARGES: DOM VIO 3RD-HARASSME 13A-006-132 M MISDEMEANOR
NAME: BRADL ELLIOTT GRAY ALTAS:
ApoE 619 SECOND AVENUE ALIAS :
z
ITY: MOUNDVILLE STATE: AL ZIP 5
; * Zhbte? 600 909-0000 EXT: 000
LOYMENT :
DOB: 01/1980 _RACE: W SEX: M HAIR: BRO
EYE: BIGHT: B'g9an IGHT: 165
STD: 000000. SSN: 424115188 DL NUM:

ene eee eee ee ee ee ee Re ee ee ee Re ee ew ew Be ee SR Re SSK Sew ee wees reer reese

 

——=—=

—— eo

 

 

THIS L3:th DAY OF Suly

 

 

hp les MP)

|e ee cme wenn ee wna mann weee ree en ene

 

 

COMPLAINANT : LAMARCUS MAYES ; * ‘
MOUNDVIGLLE PD OFFICER ee Meee
wee gy ‘os o
Oo .
MOUNDVILLE AL 35474 STATE OF AP.
OPERATOR: SsHJ DATE: 07/13/2015 ALECOUNTY 1b, i

Lif nna nnn tt OS SEIU 5 ae nee

 

ye Bees

———— houras maerecertaigs

 
  

tout as appears of record in sail Court, te

and and seal of said Cou Is tho.
» 20

  

Catrina Long erry,
Hale County, Alaba:

foragoing is a trug correct and full copy of the een eg

    

    
  
 
   
  

 
 

Case 2:19-cv-00069-KD;MU.,.. Document SbetimENed 11/25/20. Page-2 of.227 PagelD #7297

ee i eitiiedieire

ALABAMA JUDICIAL INFORMATION SYSTEM
* * * IN THE DISTRICT COURT OF HALE COUNTY * * *

AGENCY NUMBER: 000150709052 WARRANT NUMBER: WR 2015 000257.00
OTHER CASE NBR: a

COMPLAINT
BEFORE ME SHE UNDERSIGNED JUDGE (CLERK (MA MAGISTRATE OF THE DISTRICT COURT OF
CUS MAYES

count eae ONALL are
Bang @ DOLY y SWORN. DE 68 Ba AND AYS THAT HE) Sie HAS PROBABLE CAUSE FOR

 

NG AND OBE RLIEVE THAT BRADLEY ELLIOTT GRAY DEFENDANT,
NAMA T OTHERWISE UNKNOWN TO THE COMPLAINANT, DID WITHIN THE ABOVE

 

 

N
ON O. BHO T JULY 9, 2015 §9 elt ray CRIME OF HARASSMENT (SECTION 13A-
oiK 0 $ Soe... F’ ALABAMA—19 NTENT TO HARASS, ANNOY OR ALARM

 

 

 

THER PE REON -WIT: PAIGE :
Ne, TQROvE: —KICK OR TECHELL ouch ANOTHER PERSON.—TO!WIT,
, OR SUBJECT THEM TO PHYSICAL
v * i Fe
() &ESTORE,
TO-WiT: ones”
pS

 

TOWARD ANOTHER-PERSON, TO-WITT
(Xx ) DIRECT A THREAT, VERBAL OR NONVERBALS—TO=WIT!_A-VERVAL THREAT
WITH THE INTENT TO CARRY OUT THE THREAT,

TOWARD-ANOTHER-PERSON,_TO-WIT: PEAS... Me ES HELE
A Rene Caaue PERSON aD TARGET OF THE CAUSING -HIM/HER-TO

FEAR F aHETR SAFET

Wile Ga THE Bae Ble Bk BEING A er CURRENT 0 OR oe eR er ouen, PARENT R HOUSEHO A PERSON

Brel Rie HE EVSHE ff HAS OR’ HAD A DATING REL
Am Tan? O

 

VEMBERS tae CSbE
IN BERy OR A OF 1 F DE Pay ALABAMA,
AGAINST THE PEACE AND NITY OF THE STATE OF ALABAMA.

 

SWORN J'O AND SUBS BED A4EFORE ME THIS THE 13 DAY OF JULY, 2015.

 

CHARGES: DOM VIO 3RD-HARASSME 134-006-132 M MISDEMEANOR

<<a eee ea rr eK Ke eK ee ER eR ERS SE See ee eR ee ee ee

WITNESS FOR THE STATE

LAMARCUS MAYES/MOUNDVILLE PD OFFICER/MOUNDVILLE/35474
PAIGE MITCHELL/2410 COUNTY ROAD 44/MOUNDVILLE/35474

 

 

 

 

 

OPERATOR: SHI DATE: 07/13/2015

ce ee eee ee ee ea a a ae a me ee ee ee ee ee ee

JUL 13 2015

 

 

 
Case 2:19-cv-00069-KD-Mt

 

 

 

 

 

 

State of Alabama Warrantdaummoys N |
Unified Judiclal System DEPOSITION =
form CR-57 (front) Rev.8/98 Case Number
inthe. “dagtick cour or tele. , ALABAMA
/ (Circull, District, or Municipal) (Name of Municipality or County)
TAT

 

3 E OF ALABAMA ‘
[_JMUNICIPALITY OF » edley Eliott (roy __
Defendant

INSTRUCTIONS: COMPLETE THE FOLLOWING INFORMATION ON THE ACCUSED

N of A id for All . Telephone Number

Tony

ea Sey PGliver's Licoreo Nutriber Date of 8 Age 4 g wr | K
Height S } g “as on “thez. Ng
“Cait "Ee vt flue. City mM - ) ‘lt ey Ben Y

“Wes ens \ " \ { Employer's Telephone Nurriver
Addroga of Emplayor ety : St ain S
Lo Wasnduitls Hy Laat

INSTRUCTIONS: COMPLETE THE FOLLOWING INFORMATION ON THE OFFENSE

oven: Dianryesc _\ La lence — Horossment- sem cit
Date and Time of Offense: “i4o @.m . ——
Place af Occurrence: s willy Mw: =

Peraon Altacked or Property Damaged Z
Haw Attacked: LZ

Was accused under the Influence af alcohol or a substance? [_] Yes [No
Any law énfarcament a “Macored walle ] Na
if yes, which one? ___ Dd . SSRs ieee

Did Acoused Possess of Use a Weapan? ee O No Typae: iste

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Did you go to the hospltal? [_] Yes aa

Damage Dona or injuries Recelved: N pA isi

Value af Property: a : ene

Datails of Offange; ‘te oe ‘eo = ter aRehese ee: Ws. a ig es IAD
ct she tame 7

wa-Bit* wa+%

 

 

 

 

 

 

bose CLL nsgndes "Oru
APL NG iy Ofas -
[_]Check if additlonal fages ara necassay. . ;
STATE CE AT ARAMA =
HALE COUm iy
Fatih ae one vg Dy Clerk of the Circuit Court and Clerk of the
EY viet Ps ale County, Alabama, co lierouy ecrti’y that the

., correct and full cony of the insirumenherewitl
i ‘ecord in said Cont.

sal of said Corieyi

2

fi, aire ioe at

 
    
   

 

   

Har County -Ataban :
 

 

Form (CR-S? (back) Rev.40e

 

DEPOSITION

 

Any Law Enfarcament Agency Contacted? Clves CJNo
If yas, Which one?

 

{rare this slatemant far the purpose of securing a WARRANT/SUMMONS against the named gf accused, | understand that | am instituting a criminal

pracewding 3nd cannot dismiga this cag@, | further undersland Ihal
arqvided by law, be taxed wilh court costa in the pracaading.

sworn (0 and Subscribed bealore me this

 

 

if any at the foregaing fagjs gre unttuayi may. in additian ta any giher punishment

 

 

Sacial Security Number

 

Addrass

 

 

Name

WITNESSES
SSS a
Addresa Telaphone Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAGISTRATE NOTES

 

Warrant or Summons issued? [_] yes ((]No

Warrant Number:

 

 

STATE COAT! BAMA
Wo COUnY

J. Co tov Love Peary, Clerk of the Creme Cot ant Cre Of ths

be € TIT

a oh
A

vot and full coy of the insir
sear in said eo

ts Ate 3 ee a Pil

      

 

 

 

 

 

 

 

mee Coun! 7" Aatanay 7

 

 
Case 2:19-cv-00069-KD-MU— Document BOSIMENAd I1125/20Pagye 5 Of 22 Pagel Fr S00
ALABAMA UNIFORM (NCIDENT/OFFENSE REPORT

wr

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
  

 

 

 

 

 

 

 

 

 

 

ORnla 2 Cate of Repert 2 ‘Time of Reporl aw] wmode = |[6 GupplementOnte |G Agency Gaye Number 7 Sultix
: PM Oifense ; |
VLIDIStplolzlolo| OT lol\s | ZF 4S MmleP Are | | {OL ojo |¥)s/ O77 O14) O15)2) |
Agency Nama 9 Sector
wile t oD... O
~]1 Typa af Inoidant ar Offanne ( Fotony Mindemeanor (_] Attempted Nia Gone 14 Oegrea (Crea) 4113 Stat Codall.oorl Onlnnnce
‘DvV- oe ies o
14 Type of Incident or Offenna Fulony LI Misdemeanor L] Attempted  {_J Conipleled 19 Degrees (Circle) 1f Stain CodalLacul Ondinanice £
124
40 Place of TA [] Gnack era if evant occurrad nl victim's raakianda Viotim Deal ‘a (Whare victim lg an Individual}
Le\9 Que. (Box [eo Race — [2) Giiniclly 2 Muhipte [Ade
aw few coa'] (ol Hlseenic OF vietkns
F a Ch | 0) otter (C] Le oncer aS"
# | ttotfense occurred at vicki’ residanca, then only tha approximate focadlen shouts ba Wated In thie seotion, |**  Buapacten of Ueirg 26 C)shiventia Gang [28 Hate Blao [27 Olee
Z| (For axempla, a block number should ba oniered.) If tho offense occurred alaowhora, than tha spoaific Alnanat C) Origs Adult Gang Chyos R
id] addrass ahouid be Nntad hore. ; Camputer Eqiil C] ma NonoAJnknown Ye
a 79 Powt of Enuy 30 Mathod of Eniry 31 Laal en [52 Lighting 33 Weelar 4 Locotien Typo (Cirets) 47 Liquor st
‘ : , rove
[Weer Efect QO ae (1) Attarnpted Forcible Natural Oise 1 Termind «99. Crug Store 16 Parking LotlQarege
[Window [other [7] No Faroe 2 )Moon Cloudy 02 Bank 40 Field Woods 19, Storaga Fadlity
3a Oceavred (rom MWODrY [46 Tima of avon! [JAM [07 Duy of Week 3 Artifidel Exetor | 5 pain 03 Bar 11 Goviublie Buiding esklence/Htonre
ALE4O s|M|tlw F [a ]4 Aditiclalintanor | 5 pag O¢ Churah 12. Supnamerket Restaurant
C2 ae | \S ‘ mi] t [213 | 4 [Ms | 7 |S Urkrown 3 Snow 8 Gommarclal 14 Highway/Stmat 22 SchnoliCallaga
38 Gocutrad in MMIODAYY [99 Tima af Bvant [JAM 149 Day of Weak 410 Praminas 6 Halt O€ Construction 14 Hotel/Motel 23 Sorvice/Gas Station
: Miotw|riw fig| Entered 7 Unknown: 07 Gonv Stora 15 Jel/Prigon 24 Gpacialty Siero
( | iS | V2 Bal | |! | i | 8 ls (Burgtary) 08 Dopt Stora 16 Lake/Wnterway 25 OtherUnkaown
2 Tyua C 43 Vict
. ee 8 Buying/Receiving 0 Distinting/Belling © OparatingPromoling T Transpurtinglimpostl tie rdividual & Finenclal (Hank) 7 Religidun Org
& Cuttveting/Many & Exploiting Chddran PF Posuaeaing/Cancoaling VU Uning/Conauming Buainess §=G Gavamment $ Saciaty
Dollar Vai aR
44 tom 48 repels WG Cty [A? Property Sosctipon 48 Dollar Value eoovorad
inplude Make, Model. Size Tyne, Sarlal 8, Golor Drug Type. rug Qty, Eto. Stolen Damaged | Dante Violen ,
Z
J 0
le ies
aw
2 WwW
a
C W
Oi contwed un Supyleriend
Lans Goda eae 07 Computer 48 Housaheld Goode 28 PuraeWallat 4d Structure - Gturage
(Bntar lettor In loge coco column) {Galeri in prepery 98 Consumables 17 Jewelry 26 RadingTVVGR 35 Structure - Othar
8 tistin 8 Bund” type column) 09 Groult Card 18 Livestock 27 Racordinas 36 Tools « PewartHand
R Recovere:t F Forged O1 Alroratt 1d Drugs 19 Marobinidias 28 RV's 97 Trucka °
D Damaged! Countariatlad 92 Alcano! 11 Drug Eauip 20 Money 29 Sivchira « Aingla Occupancy Dwalling —-3A_ Vehicle Paria/Acanasarian
Deuroyed  N None 93 Autos 42 Farm Equip 21 Nogatieble Ingvumient «30 Slructure - Other Owelling dU Watercraft
C Canfincated! 04 Bloyoles 13 Firearms 22 Non-negotable inary = 31 Structure - Othar Commercial . 7h Other
Setsad 05 Buses 14 Gambling Equipment = 23 Office Equipment 92 Structure - industial/ Manufacuring
O6 Clothias 1§ Howvy Gonatrucian 24 Other Motor Vahicto 49 Speture - Puble/Cammunity
80 Siaien Aroa Staian ()Resklence | 51 Owneranip Taq Racoint (C] Tite : §2 Vah, Cotogales (]Racoveres [_]vicuinv's Vehiola (7) Abendoned
Valea Only} J ausinens CE] Rural verted by: [] pilot dele [7] Other : Fawn Ee] sippects Votvicle [Junautnortzed Use
ae Vorida Year [64 Vohicie Maxa 33 Vehicle Move! 88 Number Ven Stolen [87 Vahicla Dasorintion
dlsavaren Sie 80 Verwan Color “T60 Liconse BILST Je2Liy [69 Teg Color
2
~ Top Ratton
i 24 Valicle VIN Number a 168 Warrant Signod = Warrant Number
ot dtettet dt} Pd tte) ves Eve
Motor Vehicla Recovery Only 69 Stolen In your |urietiiotion? 67 Recovered In your jurlsdiction? *
Fluguited For 240 JGR Cade Cres (CINo ‘Where? : Clvea [No Where? ie ee
Tie Case B (" OFx ie Cane o fe SFX pow a —— Ee ox
pttit td ptt pt tt 1 bb
5 74 Gano Status 76 Multip'a Cages Closed Lintad Above : t
Z Mullipnls Casae Cloaad Listed On Supplement [1] : lu 5
¢ ae 7? Gene Disposition 70 Exceptions Clearance (Cirdle Ons) 3 _Officor (0 Number |
* 3 Ploged by Arrant {luvanka) A SunpectiOffender Buad
74 fen ICIAC JIC 2 Ghourd by Areset (Adult) 6 Proweoution Dacined/
3\" ew acicAcue | Aerie (duit) en Olticwr ID Nuaiber |
z 98 [No 4 Bxcaptonal Claarance © Extradition Denied
E | | & Adminigtentively Claarod D Viatln Refuasd to Caoporate
E dkivante (No Custad
2 Bole {MM/ODIVY) F Death of View i nl Sfkoa 1 Numbor
RICIAIN, #: 2 Watch Commundar Ollicur IO. Number
PG ges + Me

 

 

 

 

 

 
 

UISCRETIUN UF be CHIEF LAW ENFORCEMENT OFFIGER

 

neldentiOffense Date af Report (MMIDOIYY) ‘Time of Report 48 Agency Case Number [°j Choceit

Multiple
Report « Continued O \ § ' Us wt 6 6 \ Oo S Parson
Ay (Lest, Feat, : Sulfix |0 aatarit | Honie Phone
lon-Residant Othar Phoria

a4 Firat, 4B A? Addresa (Slraat, Gy, State, Zip) Home Poca Work Phone

Violin A . Bultix Ce yu

7 "
oul nwterult , Por . 100 Olher Phone
10 Employedsictiosl 102 Cosupution 103 Addraas (Street, Cty, State, Zip} 104 Wark Prone

One me \ oytd) 705 Other Phane

Sax Bnglish 108 |IGOHGT PHOWGY [4144 Date of Birth 2 Aga
w | RhwE |FE) sean S' \\s4 19.1719 | Ste

Muiipio 11 17 18 Offender mown ta viodm? 1118
Ovictme [Hispanic You

te otieer | Comer SR No | []No Ex- (Girlirte

24 Used ‘ola Used in Offanna Handgun Shatgun = [LJ Unknown

ands, Fla, Feet, Volce, atc. .
; Other Doserina;

NWEURMAILIUN

 

 

VIVdiinNti

=

oxact
é. ‘Ue 1 intarnal Injury M Minor injury T Loss of Taath
' Injury Broken Bones 1, Severs Lacaration =O Othar Major inury = Unconscious

130 Varify lor Rapa Exatn? at lor
(Yaa Ons O Yes Cino Cl Yes C) Ne
On # Name (Last, First, 138 Social 138 Date of Birth 140 Age
- 7 Cif 1 Yo
149 WOT | 144 Ethnileity Hispanic 1145 Language

(]Other thar
146 Probabls Dastinalion Eye

184 Clathing . ; Oust Arraat (Domaatle Vidlence}
Soare Marks Tattoos on
OM # | 198. Name (Last, Pleat, Mididia} 80 SFX [167 Alaa 66 Soclal Security # 180 Sox 144 of ith
Aduroog (Greet, City, Blata, Zip} 188 Ethniaily Hispanic |167 Language [7] English
. . Cher _ _. Sipdnish Other
160 Probabls Destinallon 189 Eye 370 Hart} 71 Gomplexion 472
F Yas Na

er ee ee Oe

178 Clothing 175 Arteated Qua) Arraat (Romentic Vinianoo}
Soars Marks Tatlooa

Nartia Gesl, frat, Mica) Dale of Birth Addree . Conlect Telophone Numbers
181 Hovina 182

188 Home

Wilnaga a

Oi cantinded ot fappiueriant
Huse oo Agenoy ‘ ' Add,
(5) ¥e0 [[j No v({js
cuby offien thal) hve rowed’ tlw eepert wind thet all the information ylvan by mia is

act to tha Opal of my knawladon. | Will aaguoie hull pesponalbitity far notifying
egancy ony stolen prapany or miasing porden harain roporiad ia rotuimed.

> ———

 

 
peels ob aC eOOOG IK Dai Document 50-3 riled 44/25/20 Page 7 of 22. PagelD #: 302

 

 

 

 

 

 

 

 

 

 

 

Unified BAIL BOND FEE TRANSMITTAL _| €ase/Warrant No.
Judicial , “
Svat FORM (Pursuant to Act 2012-535) hvr15-(0007
se
[In the DISTRICT Court of HALE , Alabama
(Cirenit/Disteic/Municipal) (County/Municipality) :
Bd State of Alabama
(] Municipality  v. BRADLEY GRAY , Defendant
Charge: DVUVHARASSMENT Type of Bond:
& Professional Ba‘l/Surety
Date of Incident: 7/10/2015 C1] Property
(J Cash
(J Judicial Public
(J Signature/Personal Recognizance

 

 

Official Executing the Bond: §Q Sheriff] Chief of Police
Name: SHERIFF KENNETH ELLIS

1
Bond Amount; $6,000.00

 

Name(s) of Surety: ALABAMA'S BEST BAIL BONDS

 

 

 

TO BE COMPLETED BY LAW ENFORCEMENT
WAS THE $35 BAIL FEE PAID:

The Bail Fee was paid and is attached hereto
[| The Bail Fee has not been paid
Recognizance/Signature Bond
Multiple Charges/Same Incident (Fee paid on other charge)
["] Release due to Documented Medical Reasons .

07/10/2015
Signature of Law Enforcement Office Date

¥

 

Printed Name

 

TO BE COMPLETED BY THE CLERK'S OFFICE
Received by: :

  

al clerk's*ffrice Date

JUL 10 2015

   

Signature of Circuit/District/Muns

 

Printed Name ae

 

 

 

 
6 8 of 22. ...P HE a

 

ALABAMA JUDICIAL DATA CENTER

COURT PAYMENT SYSTEM
HALE COUNTY. NO; 094393
44 RECRTPT #4 Dare: 07/13/2015
| TIME: ue
CASH: 0C2015100049.00 DRFENDANT: GRAY, BRADLEY RLLTOTT «©—-sBATCH: 2015159
RECRIVED FROM: ALABAMA'S BEST BAIL BONDS BYR: CHECK
AMOUNT: THIRTY FIVE AND NO CENTS<=---++--++00---0rcrenerseeess caanntie5
FOR ACCOUNTS: RAIL BAIL FEE 435 00

ttt BALANCE ONED ON THIS CASE BY THLS PAYOR 18: $0.00 ##*
RECEIVED BY: SHU

 
of 22 PagelD #: 304 “qj

 
 

 

 

 

 

 

alfod Jodcla Syetern CONSOLIDATED APPEARANCE BOND =o
FormCR-10° Rev. 8/98 (District Court, Grand Jury, Circuit Court) () C-f 5 . SOO?
INTHE () Sir c+ GOURTOF Ko \e_. ALABAMA

 

(Circuit or Orstrict) (Name of County)

STATE OF ALABAMA v.

 

(Defendant), as principal,

     
 

I,
and | (we),

 

 

, 48 surety(lea), agree

to pay the State of Alabama the eum of KX coats as authorized lesg.the above-named defendant
appears before the district court of the county (date) at ASM. {thme) (if date and time
are unknown, the words “the scheduled" may be in the blank and a line may be a cigte eciny ont

to tima thereafter until discharged by law or at the next session of circuit court of the county; there,to fal
from session to session thereafter until diecharged by law to anewer to the charge of |)

   
 

 

 

, y onized by law.

We hereby severally certify that we have property valued over and above all debts and liabilities that has a fair market value equal
to or greater than the amount of the above bond, and we, and each of us, waive the benefit of all laws exempting property from levy and
sale under execution or other process for the collection of debt by the constitution and laws of the State of Alabama, and we especially
walve our tights to claim as exempt our wages or salary that we have under the laws of Alabama, and aur rights to homestead exemption
that we have under the Constitution of Alabama and the laws of the State of Alabama, as set out In a separate writing,

It 1s agreed and underatood that this Is a consolidated bond, eliminating the neceasity for multiple bonds and that it shall continue
in full force and effect, until the defendant appears before the district court or circuit court, whichever has jurisdiction, to answer the above
charge, and from time to time thereafter until the defendant is discharged by law, or, until such time as the undersigned sureties are
otherwise duly exonerated as provided by law.

Signed and sealed this date with notice that false statements are punishable as perjury.

eB rs ee Cra x , = «s)
. A “City il i.
< = = 7 c

 

 

 

  

 

 
  
 
 

 

 

 

   

 

 

Seely oF aR Barapa | of Bail Company .
: 8)

ocial Gecunly Number” Telephone Number | Social Seourty Number J Telaphone Number
Address (pent) “CA OMNTNS BEST EAILGNDS State 2p | Address (paint) Ciy ‘State zip

2.0, BOX 1377 = I
‘'s in Fake: PS | Signature of Suraty/Agent af Professional Company
Ls) (8)

Social Secunty Number Telephone Number | Social Secunty Number Telephone Number
‘Address (pnnt) Ciy Stale zp | Address (print) Cty State Zp

 

 

 

 

 

“[-lD-A01S

 

By. Deputy Sherif

 

aan tai Q- 1-190 | FA [ates [tee [Pree

Social Secunty a Employer's Address
prea seen NFRY—-1-S1 82 | AAS BBO HAD Li) 1 3 apie
Daver's Lican "ore 5.37 2 2 . O Employer's Telephone Number —

C Property Bond Xi Professional Surety/Bail Company Bond CO) Cash Bond

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COURT RECORD: Onginal DEFENDANT: Copy SURETY: Copy

 
 

ppremeiieibeeittseltlelciinncnfilefstH25/20 Page 10 of 22 _ PagelD #305
‘\

S-O023NR A REV (95/10)

(—
zemmnencancor’, — POWER OF ATTORNEY = powerno, vaaT0-505033008

90, ow 2007 + Hoel, Tes T72S2:2807
ris} 54010) (714) ARRON FAK

POWER AMOUNT $ #2310,000,0088#

This Bower of Atoxney grated pura to Artic V of By La of THE NORTH RIVER WURANCE COMPANY as now inl fre an eect, Acti, Bxecutlon of psthnents Except the
Bat of Drees may autocae by esoutlo, the Chairman ofthe Board President, any Vice-President, any Assistant Vico-Pestdont, the Swortuy, or any Asitant Seartary, of any Assistant Secretary ll
hun poral ofhe Crt it eat ior any yi ake ya deny inc gato irae an aunts wae
in conmetion wth busines nding, without Ialting the foregoing any bands guarantees undertaking, recogni, power of atone or rections ofany powers of atone, stipulations, plies
of inarance, eds eases urges, rele stfcnns an apency agrees (b} to appa in writing, one ot more petions fo any ot al of the pps melon in th preceding paragraph (,
lnchudng afl the sed ofthe Coporatin Auta of such Attorney I-Pact ied to pearance bonds and ctt he coatusd to guarnte defendants future Lful conduct, aherence to trae

Lato, ns et, payments or pedis or aay bet condon Imposed by «cu not pecially related to cour appearance

Federal Bonds a migration Bond, This power vod faltered
from anyother surety company, vold fused to furnish ball in

   
 
 

        
 

 

This Power of Attor ifr use with Ball Bonds ony Not valid fused in connection with
or ecased, old if used with other Ee or in combiaatlon with powers

exces ofthe stated face ammount ofthis power, and can only be used once
oveTen Thousand Dollars and Zero Certswee

The obligation of the Company sal nt exceed the sum af
and provide tis Power of Attorney is filed with th bond and tetained sa part ofthe court recond, The ud Attorme-In-Fact is hereby authorized to
inert inthis Power of Attorney the name ofthe person on Whe behalf this bond was gives,

IN WPINESS WHEREOR THE NORTH RIVER INSURANCE COMPANY has caused i to be signed, by is duly authored fice
proper forthe purpose ‘7 corporate sd to be hereunto affixed this of bh
DAY MONTH VGAR

(00)

      
       
          

  
         

  

 

Bond Amount §

 

 

 

 

 

 

 

 

 

 

 

 

Defendant Apidly ,

Chas Nuit ak a

Court Rebull By (ksh bale _
Case No bag bis 140 acne .

uy ve a iy F VOW) NOT SMLED BY 0s/31/20t
re ort Un. [ YOY POR STATE USE ONLY
Hg OY ay - NOT VALID IF USRD IN FEDERAL COURT

 

7 aca pe a, fn '

ad

( '

 

 

[ cCOPry POR CruRz

 

 
Case 2:19-cv-00069-KD-MU Document 50 éunefl7l1/25/20 Page 11of22 PagelD # 306

28) ELECTRONICALLY FILED

)) $/3/2015 10:07 AM
36-DC-2015-100049.00
CIRCUIT COURT OF

HALE COUNTY, ALABAMA

CATRINNA LONG PERRY, CLERK

IN THE DISTRICT COURT OF HALE COUNTY, ALABAMA

 

STATE OF ALABAMA )
)
Vv. ) Case No.: DC-2015-100049.00
)
GRAY, BRADLEY ELLIOTT )
Defendant, )
ORDER

DEFENDANT APPEARS THIS DATE AND ENTERS PLEA OF NOT GUILTY. REQUEST
ATTORNEY. AFFIDAVIT OF HARDSHIP PROVIDED TO DEFENDANT. ADVISED CASE
SET FOR TRIAL ON SEPTEMBER 8, 2015 AT 1:00 p.m.

DONE this 3" day of August, 2015.

/s/ TIMOTHY A. EVANS
DISTRICT JUDGE
Case 2:19-cv-00069-KD-MU Document 5058unhi@plgl1/25/20 Page 12 of 22 PagelD # 307

AlaFile E-Notice

 

36-DC-2015-100049.00
Judge: TIMOTHY A. EVANS

To: BOCKMAN CYNTHIA HELENE MO
cynithia.bockman@alabamada.gov

 

NOTICE OF ELECTRONIC FILING

 

IN THE COURT OF HALE COUNTY, ALABAMA

CITY OF MOUNDVILLE V. GRAY, BRADLEY ELLIOTT
36-DC-2015-100049.00

The following matter was FILED on 8/3/2015 10:07:04 AM

Notice Date: 8/3/2015 10:07:04 AM

CATRINNA LONG PERRY
CIRCUIT COURT CLERK
HALE COUNTY, ALABAMA
1001 MAIN STREET, ROOM 13
GREENSBORO, AL 36744

334-624-4334
catrinna.perry@alacourt.gov
Case 2:19-cv-00069-KD-MU Document Weunles? 1/25/20 Page 13 of 22 PagelD #: 308

AlaFile E-Notice

 

36-DC-2015-100049.00
Judge: TIMOTHY A. EVANS

To: GRAY, BRADLEY ELLIOTT
619 SECOND AVENUE
MOUNDVILLE, AL 35474-0000

 

NOTICE OF ELECTRONIC FILING

 

IN THE COURT OF HALE COUNTY, ALABAMA

CITY OF MOUNDVILLE V. GRAY, BRADLEY ELLIOTT
36-DC-2015-100049.00

The following matter was FILED on 8/3/2015 10:07:04 AM

Notice Date: 8/3/2015 10:07:04 AM

CATRINNA LONG PERRY
CIRCUIT COURT CLERK
HALE COUNTY, ALABAMA
1001 MAIN STREET, ROOM 13
GREENSBORO, AL 36744

334-624-4334
catrinna. perry@alacourt.gov
Case 2:19-cv-00069-KD-MU | Document 5958, ,hieggl1/25/20 Page 14 of 22 PagelD # 309

IN THE DISTRICT COURT OF | ha | g COUNTY, ALABAMA

STATE OF ALABAMA

*-*+ & ©

vs, 100044

- Bradlery Elliott Grny . Case No.| C2ols— i Ley

PLEA AGREEMENT
After discussion and negotiation between the parties, after a full explanation of rights has been given to
the defendant as evidenced by the attached Explanation of Rights form, and after such disclosure of information
between the parties as cach deems sufficient, it is hereby agreed in this case, pursuant to Rule 14.3,

Ala.R.CrimP., subject to acceptance by the Court, that:
POs meds,

1. The Defendant will enter a plea of guilty to the charge(s) of: (OV gu
charged in the (indictment)(information) all other counts of indictment will be dismissed.

 

 

 

 

 

 

> A The Sat ays aus Nixc that the Defendant be given a sentence of
QO Clays <
3. ~The State will recofamend to oS Defendant be placed on probation for a period of:
a SUPERVISED / UNSUPERVISED.
4, @ condition of probation the Defendant agrees to:

all laws and further orders of the Court and Probation Officer.
1] Have no contact with alcohol or illegal drugs.

0 Maintain full time omploym
P= ep Gye hae Page. ANN 'SC> Ie

VV assed

   

; ined in the amount of $ to be paid to
6 A. other mates grotto: C4 cass meal Ron he, ae iil,

a en a ers
recommendation and does not bind the Court and the Court may impose a more severe or less severe sentence
than that recommended,

8. O Defendant represents to the S ae SS 2 prior felony convictions.
g Qe the ) ee day of

Defendant

 

 

 

 

Attomey for Defendant

 

 
Case 2:19-cv-00069-KD-MU Document 0-3, Fil 1/25/20 Page15o0f22 PagelD#: 310
MENT’

 

 

 

 

 

 

 

State of Alabama
Unitled fudictal System WAIVER OF COUNSEL Case Number
Form CR»? 298 PERSE ~f/OwW
pment Ake py IOS 15" Cemet
IN TH OF Ste tt COURT OF / Te/4 _, ALABAMA
(Circuit, District, or Municipal) (Naha of Gounty or Municipality)
STATE OF ALABAMA fs C
(c] MUNICIP ya v. li aed es CE L /., Defendant

 
 

 

I, 4 (y (Ox ___, defendant In the above
(please print er typa name)

case, having been informed of my right to the assistance of counsel and of the fact that the Court will appoint counsel if | am
financially unable to obtain counsel, and understanding these rights, do hereby voluntarily, of my own free will knowingly, and
intalligently forego and waive the right to the asalstanca of counsel. | have been advised that | may withdraw thls walver upan
due notice to the Court at any time and that If walver of counsel Is withdrawn, | have the right to appointed or retalned counsel
at any stage of the proceedings, | understand that | will nat be entitled to repeat any proceeding held or walver prlor to that
withdrawal solely on the ground of the subsequent appointment or ratention af counsel,

   

Date:

  

Defendant

   

it appearing that the foregoing walver of counsel la mada by defendant knowingly, Intalligantly, and voluntarily, It
ls ORDERED that it be and the same is hereby accepted subject to further Orders of the Court.

([]  iLappearing that the defendant has not mada a knowing, Intelligent and voluntary waiver of his/her right to counsel,
itls ORDERED that:

[_] the case Js continued to to afford
the defendant time to obtaln counsel,

"] the Order appointing counsel heretofore entered in this cause remaing In full force and effect.
C} an Order appointing counsel to reprasent the dafendant will be antered by the Court,
C] it appearing that tha defendant hag made an effectiva walver of his/her right to counsel, but that there are

compelling reasons for appointment of advisory counsel, " Ils ORDERED that
by appointed to advise the

  

 

 

CATES
HALS ¢

 
 

 

 

 

 

 
Case 2:19-cv-00069-KD-MU Document §@r¢imENGd 11/25/20 Page 16 of 22 PagelD#: 311

IN THE DISTRICT COURT OF HALE COUNTY, ALABAMA

STATE OF ALABAMA, Platntff CASE NUMBER: DC-29

“brad )
fod eu, roy. Defendant,

TR-20
ORDER

 

 

: 2

X | Defendant appears, in proper person and is edvised of rights and weives counsel [defendant's ini or
|__| with counsel Hon, [Judge's ini®tp2 tnd be

ard Youthful offender status es requested by Defendant is grinied denied,

 

5rd State moves to amend charge to tod defendant consents to such amendment,

 

U | and Defendant pleads guilty and is

 

and defendant pleads not guilty, and aber heering evidence the defendant ig

 

sdjudged nat guilty. nm. / LPT

 

| ASjudged guilty and is sentenced to serve a SS suspended except for S* days which shell
obo immediately served, end Defendant shall num himself into Hale County Jei) by

M,

 

 

On motion of State, case nolle-prosse, All cost, fines, fees and attomey fees remitied.,

 

On motion of Stete, cxse dismiseed on condition of __ Restitution, cost, , fines, fees, atty feex

 

$

 

 

| ay@ Defendent shall pay a fine of $ plus costs ind a Beil Bond Fee of $ (Act 2012-
5S, $2(eX 1b) aad $25.00-t0 the crime victims compensstion commission in any non-traffe Case, plus the costs of eny
eppointed attomey, plus fees, plus any amounts due the Disiriot Atlomey's Check Unit, ifeny, and restitution in the emount of | |

so be peld to;

FF PEER read ee 39 Ppa ET ee aero ramen Ra a = ‘
PAY pee Ge tiede fe thie cece chall be applied FIRST, te restitudon owed, SECOND, (0 court coste, and finally (9 (ines
sad citer charges,

 

A for convictions under Ala. Code § 13A-12-260 (Parsphernaliz) or § 13A-12-214 (Merihuane II) Defendant shell pey the |
| required fees of $100.69 purpueat to Ale. Code § 36-18-7 end $49.09 pursuent to Ale Code § 1219-181,

 

[for convictions of DUT, Possession Merihusns, Paraphernalia, Public Inioxication or Domestic Vielence, where alcohol or
os is a factor}: Defendant is ERED to set Court Referral Officer and follow end complete all recommendations CRO
skes, CRO telephone: (334)877-1778, j

 

on good behevior, on setisfection of all mandates of this order, on no further violation of the law and on payment of the fine

l
J Defendent is placed on UNSUPERVISED SUPERVISED probation for a period of ¢__ yeers conditioned
sbove, restitution, fess end costs, including ell sume dus the District Attomey's Check Unit, if eny,

 

Defendant shell have ell fines, cost, fees and restitution (if eny) paid by the dsy of , 20 | Failure ta
have the cese paid will reeult in a warrant for your errett and being held ta jail until the case is pald of until you have served

days st the rate of $15.00 per day, There muy also be # fee added of 30% , which may result in sdditional days im jail,
Feilure to pey the cess may also result in your drivers license being suspended,

 

5

 

{f checked, pertiel peyments to circuit clerk of § are authorized, end are due by the of each month,

commencing on , td shall continue to be peid until restitution, cost, fees, end eny amount due the Disiriet

Attorney's Check Unit and fines are paid esd clerk shell iscus ¢ werrent for erest of Defendant if peyments sre mot made ea
dered.

 

Defendant {¢ ordered to complete hours of community service wilh the following orgenization:

. Upon completioa of Community Service with en approved nott-profit orgenizetion the

 

following, [f checked shall be remitied:
___. Court Cost, fines, fees, atty fees, Defendant shell present to the Circutt Clerk documentation on

the Organization's letter head indicating thet aff hours of Community Service hrvabées (eq.Sych Community Serv}
shall be completed by the day of 20, ont “ r mr =

 

ther order/agreement: If checked, following remitted: cost, fines. hex fees ity fee
S/S (VF Caumetd wd Viicher oe Cos Tak Boi i

Ce" fis e fees Zesip oi asiv R MMe aa

"Ww Mites
ALADAMA

 

VLew thls matter for compltance on the day of “20
/ at 9:00 A.M. If the record reflects that all requirements have been satisfled, Defendant

ve been satisfled will result [nm averrant for defftidant’s arrest hue

 

 

 

LL

DONE AND ORDERED this

need not appear. Fallure ta ny In 2 case where the record fails ta reflect that all requirements

day of MOD yes
moti

 

 

_.. Uf checked, please faxita Jail NA AGL Atte nf pened —_

 

 
Case 2:19-cv-00069-KD-MU Document 3053 nile, 44/25/20 Page 17 of 22 PagelD #: 312
, Completion Certificate - Model Integrated Defendant Access System Page ! of |

 

COMPLETION CERTIFICATE

Hale County District Court, Ms. Kimberly Pernell/Judge

Evans:

This Is to certify that the defendant below has successfully completed all of the
requirements of the Court Referral Officer on 03/18/2016

Attention:

Name: BRAD GRAY
Judge: TIMOTHY A. EVANS
Case number: 3600DC201510004809-

BRAD GRAY completed Level Other and 4 months of monitoring.

Notes:

Completion Certificate attached.

Kenyatta Phillips

 

fer Wee Co ADA
Crymthia Bodmens

, ie
CLP Ele MAR 18 265)

bor ostg

SESE nat

 

https://midas3 alacourt.gov/Forms/CompletionPrint.aspx

 
Case 2:19-cv-00069-KD-MU Document 3a unalee 42/29/20 Page 18 of 22 PagelD #: 313

FAMILY COUNSELING SERVICE
' 2020 Bryant Drive
Tuscaloosa, Alabama 35401
(205) 752-2504

AMP COMPLETION SUMMARY

Date: od-V)- \e Q

To: Judge
Hale County Court

From: cae santa Wuicy 22°: Group Leader

Re: Brad Gray
Case #: 3600DC201510004800

This is to confirm that the above named client has attended all 12 sessions of
the Anger Management Program and has completed the program in
compliance with the Court.

Completion of the Anger Management Program is no guarantee of a change
in the participant’s behavior. The program seeks to offer education and
insight to encourage change, but the actual change is at the discretion of each
participant and remains beyond the ability of this program to control.

4

MAR 18 2213
Case 2:19-cv-00069-KD-MU Document 5seunmhed)41/25/20 Page 19 of 22 PagelD #: 314
#i=%, ELECTRONICALLY FILED
“HS 3/28/2016 11:31 AM
ese’ §—- 36-DC-2015-100049.00
CIRCUIT COURT OF
HALE COUNTY, ALABAMA
CATRINNA LONG PERRY, CLERK

IN THE DISTRICT COURT OF HALE COUNTY, ALABAMA

STATE OF ALABAMA )
)
V. ) Case No.: DC-2015-100049.00
)
GRAY, BRADLEY ELLIOTT )
Defendant. )
ORDER

COURT BEING NOTIFIED BY COURT REFERRAL PROGRAM THAT DEFENDANT HAS
COMPLETED THE REQUIREMENTS OF CRO PROGRAM, RECORD SHALL REFLECT
SAME.

DONE this 28" day of March, 2016.

/s/ TIMOTHY A. EVANS
DISTRICT JUDGE
Case 2:19-cv-00069-KD-MU Document 9%@unmihehi41/25/20 Page 20 of 22 PagelD #: 315

AlaFile E-Notice

 

36-DC-2015-100049.00
Judge: TIMOTHY A. EVANS

To: BOCKMAN CYNTHIA HELENE MO
cynthia.bockman@alabamada.gov

 

NOTICE OF COURT ACTION

 

IN THE COURT OF HALE COUNTY, ALABAMA

CITY OF MOUNDVILLE V. GRAY, BRADLEY ELLIOTT
36-DC-2015-100049.00

A court action was entered in the above case on 3/28/2016 11:31:59 AM

ORDER
[Filer: ]

Disposition: GRANTED
Judge: TAE

Notice Date: 3/28/2016 11:31:59 AM

CATRINNA LONG PERRY
CIRCUIT COURT CLERK
HALE COUNTY, ALABAMA
1001 MAIN STREET, ROOM 13
GREENSBORO, AL 36744

334-624-4334
catrinna.perry@alacourt.gov
Case 2:19-cv-00069-KD-MU Document 50-3 Filed 11/25/20 Page 210f 22 PagelD #: 316
DOCUMENT 14

AlaFile E-Notice

 

36-DC-2015-100049.00
Judge: TIMOTHY A. EVANS

To: GRAY, BRADLEY ELLIOTT
619 SECOND AVENUE
MOUNDVILLE, AL 35474-0000

 

NOTICE OF COURT ACTION

 

IN THE COURT OF HALE COUNTY, ALABAMA

CITY OF MOUNDVILLE V. GRAY, BRADLEY ELLIOTT
36-DC-2015-100049.00

A court action was entered in the above case on 3/28/2016 11:31:59 AM

ORDER
[Filer: ]

Disposition: GRANTED
Judge: TAE

Notice Date: 3/28/2016 11:31:59 AM

CATRINNA LONG PERRY
CIRCUIT COURT CLERK
HALE COUNTY, ALABAMA
1001 MAIN STREET, ROOM 13
GREENSBORO, AL 36744

334-624-4334
catrinna.perry@alacourt.gov
- | 25/20 Page 22 of 22 PagelD #: 317
Case 2:19-cv-00069-KD-MU Document 50-3 led Av g

IN THE DISTRICT COURT OF HALE COUNTY, ALABAMA
STATE OF ALABAMA, Plaintiff CASE NUMBER: DC-29

 

 

 

 

 

 

 

 

 

 

 

 

 

 

¥, —IR-20
[bred Ton ray Defendant,
i
: ORDER >
xX | Defencent sppears, in proper person and is edvised of rights and wives counsel [defendant's init or |
|__| with counsel Hon, [Jucge's init’ tad er
end Youthful offender status es requested by Defendant ig printed denied,
a gr Stete moves to amend cherge to and defendant consents (o such amendment,
and Defendent pleads guilty and is
and defendsnt pleeds not guilty, and aRer hearing evidence the defendant ig ]
tdjudged not guilty. a2. /

 

 

 

Adjudged guilty end is sentenced 10 seve ie CHO in jeil, suspended except for © days which chal]
7 be Immediately served, end Defendant shell nim himself in to Hale County Jeil by M,
| On motion of State, case nolle-prasse, Alf cost, fints, fees end Atomey fees remitted,
| On motion of Stste, cese dismisead oncondition of; Restitution, Cort, , fines, fees, atty feeq

fs. eee shall pay a fine of § plus casts and « Beil Bond Fee of $ (Act 2012.
5

 

 

 

 

 

 

+ $2(eX1)) aad $25.00.t0 the crime victims compersetion comunission in any non-treffie case, plus the costs of eny |
eppointed attorney, plus fees, plus any amounts due the DHstrfet Atiomey's Check Unit, if eny, end
§ o 2

restitution in the emount of
—— 1 19 bepeld to: gs aaa Cae ae ee er ae ea fe
Pay pe ae br (his cane chall be applied FIRST, to resdiudon owed, SECOND, (0 court coste, end finally (6 fines
a4 other cherges,

/{for convictions under Ala. Code § 134-12-260 (Parsphernalis) of § 13A-12:214 (herthuene II)) Defendant shell pey the
Y reguired fees of $100.09 purruent tc Ale. Code $35-18-7 end $40.09 pursvent io Ala. Code § 12-19-1861,

[for convictions of DUT, Possession Merihutns, Persohernelia, Public Intoxication or Domestic Violence, where alcohol or
dope is a factor}: Defendant is ERED to see Court Referral Officer and follow snd complete elf recommendations CRO
ekes, CRO telephone; (324677-1798, / ‘
lcsnnit is placed on UNSUPERVISED SUPERVISED probation fora penod of ¢__ years conditioned

 

 

 

 

 

 

ee

on good behevior, om sefisfection of ell mandates of this order, on no futher violstion of the lew and on payment of the fine
kbove, restitution, fees end costs, including ell sume dus the District Attomey's Check Unit, if eny,

Defendant shell heve ell fines, cost, fees and restitution (if eny) peid by the day of , 20 » Failure to
have the cess paid will reeult in a warrant for your errest and being held in jail until the case {s paid of until you have served
Gays st the rate of $15.00 per day, There may eleo be & fea added of 30%, which may result in additions! days in fail,
Feilure to pey the cise may also result in your drivers Hcenss being sussended,

if checked, pertiel peyments to circuit clerk of $ 826 authorized, end are dua by the of each month,
commencing on , tnd shall continue to be seid until restitution, cont, fees, end eny emount dua the District
Attomey's Check Unit and fines are peld end clerk shell iseus « warrant for arrest of Defendant if peymente eta not made es
ordered,

Defendant {s ordered to complete hours of community service with the following orgenization:

- Upon completion of Community Service with en epproved nott-profit organizetion the
following, [f checked shall be remitted:

___ Court Cost, nes fees, atty fees, Defendant shell Present to the Circuit Clerk documentation on
the Organization's letter head indicating thet aif hours of Community Service hav, lode Community Servic
shall be completed by the day of 20, oe C ' fF 2 ta —

/Pther arder/agreement: If checked, following remitted: L>-7, cost, fines "fees __ tty fee
4 Cumeed ath Wich oe Cer P|

C- ¥ # “ ¢ s eed een iaeneh “+ /),

péview this matter for compltance on the day of “30

VA at 9:00 —— AM. If the record reflects that ail requirements have been sttlsfled, Defendant

need not appear. Failure ta sppear in « case where the record fails ta reflect that elf requirements
ve been sxtisfled will result fn g¥errent for dgnt’'s srrest bon
DONE AND ORDERED this day of mer” |

| | TIMOTHY AC EVANS, strict Judge _

 

 

 

 

 

 

  

 

 

 

 

 

  

 

 

 

 

_. If checked, please fexin Sail Na AUD Attse ad eee

 
